 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DENNIS LAMAR GARDNER, JR.,                        No. 2:18-cv-03248 AC
12                       Plaintiff,
13           v.                                         ORDER
14    VALLEJO POLICE DEPARTMENT, et
      al.,
15
                         Defendants.
16

17

18          Plaintiff is proceeding in this case in pro per. The proceeding has accordingly been

19   referred to the magistrate judge by E.D. Cal. R. (“Local Rule”) 302(c)(21). On February 27,

20   2019, plaintiff filed a second motion for an extension of time. ECF No. 8. The court granted the

21   motion, stating plaintiff’s amended complaint is now due on March 20, 2019 and that no further

22   extensions of time will be granted. On March 11, 2019, plaintiff filed a request for status of this

23   case and for copies of the complaint in this case and eight other cases that he has filed. ECF No.

24   10.

25          The court issues this order to inform plaintiff that his deadline to file an amended

26   complaint in this case is March 20, 2019. If plaintiff fails to timely file an amended complaint

27   this case will be dismissed without prejudice for failure to prosecute. Further, plaintiff’s request

28   for documents related to this case and eight other unidentified cases is DECLINED; plaintiff is
 1   responsible for his own case management, and it is not an appropriate use of court resources to
 2   send him copies of his own filings in multiple unrelated cases.
 3          IT IS SO ORDERED.
 4   DATED: March 12, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
